 
 Exhibigt 10.1










AMENDMENT NO. 1 TO ABL CREDIT AGREEMENT
AMENDMENT NO. 1 TO ABL CREDIT AGREEMENT, dated as of June 30, 2020 (this
“Amendment No. 1”), is by and among Wells Fargo Bank, National Association, a
national banking association, as administrative agent for each member of the
Lender Group and the Bank Product Providers (in such capacity, together with its
successors and assigns in such capacity, “Agent”), Wells Fargo Bank, National
Association, a national banking association, in its capacity as sole lead
arranger (in such capacity, together with its successors and assigns in such
capacity, the “Lead Arranger”), Wells Fargo Bank, National Association, a
national banking association as sole book runner (in such capacity, together
with their successors and assigns in such capacity, the “Book Runner”), Wells
Fargo Bank, National Association, a national banking association, as collateral
agent (in such capacity, together with its successors and assigns in such
capacity, “Collateral Agent”), Cross Country Healthcare, Inc., a Delaware
corporation (“Parent”), Cejka Search, Inc., a Delaware corporation (“Cejka”),
Cross Country Staffing, Inc., a Delaware corporation (“Cross Country Staffing”),
Assignment America, LLC., a Delaware limited liability company (“Assignment
America”), Travel Staff, LLC, a Delaware limited liability company (“Travel
Staff”), Medical Doctor Associates, LLC, a Delaware limited liability company
(“Medical Doctor”), OWS, LLC, a Delaware limited liability company (“OWS”), New
Mediscan II, LLC, a California limited liability company (“New Mediscan” and
together with Parent, Cejka, Cross Country Staffing, Assignment America, Travel
Staff, Medical Doctor, OWS and those additional persons that hereafter become
parties thereto as Borrowers in accordance with the terms thereof, each, a
“Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), MDA Holdings, Inc., a Delaware corporation (“MDA Holdings”),
Credent Verification and Licensing Services, LLC, a Delaware limited liability
company (“Credent Verification” and together with MDA Holdings and those
additional persons that hereafter become parties thereto as Guarantors in
accordance with the terms thereof, each, a “Guarantor” and individually and
collectively, jointly and severally, the “Guarantors”).
W I T N E S S E T H:
WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into senior
secured asset-based revolving credit facility pursuant to which Lenders (or
Agent on behalf of Lenders) have made and may make loans and advances and
provide other financial accommodations to Borrowers as set forth in the ABL
Credit Agreement, dated as of October 25, 2019, by and among Agent, Lenders,
Borrowers and Guarantors (as the same is amended hereby and may from time to
time hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Credit Agreement”);
WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
certain amendments to the Credit Agreement and Agent and Lenders are willing to
agree to such amendments subject to the terms and conditions contained herein;
WHEREAS, Agent, Lenders, Borrowers and Guarantors intend to evidence such
amendments pursuant to the terms hereof;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1. Definitions.
1.1. Additional Definitions.  The Credit Agreement is hereby amended to include,
in addition and not in limitation, the following definitions:

--------------------------------------------------------------------------------

“Amendment No. 1” means Amendment No. 1 to ABL Credit Agreement, dated as of
June ___, 2020,  by and among Agent, Lenders, Borrowers and Guarantors, as the
same now exists or may hereafter be amended, amended and restated, modified,
supplemented, extended, renewed, restated or replaced.
“Amendment No. 1 Effective Date” means the first date upon which each of the
conditions set forth in Section 5 of this Amendment No. 1 have been satisfied
(or waived in writing).
1.2. Amendment to Definition—Maximum Credit.  The definition of the term
“Maximum Credit” in the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
“Maximum Credit” means $130,000,000, increased by the amount of any Increase
made in accordance with Section 2.14 of this Agreement.
1.3. Interpretation.  For purposes of this Amendment No. 1, all terms used
herein which are not otherwise defined herein, including but not limited to,
those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Credit Agreement.
2. Amendment to Schedule C-1.  Schedule C-1 of the Credit Agreement is hereby
deleted in its entirety and replaced with Amended Schedule C-1 to Amendment No.
1.
3. Fees.  In consideration of the amendments set forth herein, the Borrowers
shall, on the Amendment No. 1 Effective Date, pay to PNC Bank, National
Association the commitment increase fee set forth in the fee letter, dated of
even date herewith, among the Borrowers and PNC Bank, National Association,
which fee shall be fully earned and payable as of the Amendment No. 1 Effective
Date.
4. Representations, Warranties and Covenants.  Each Loan Party, jointly and
severally, represents and warrants with and to Agent and Lenders as follows,
which representations and warranties shall survive the execution and delivery
hereof:
4.1. This Amendment No. 1 has been duly executed and delivered by each Loan
Party that is party hereto.  This Amendment No. 1 constitutes a legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party that
is party hereto in accordance with its terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally.
4.2. The representations and warranties of each Loan Party or its Subsidiaries
contained in the Credit Agreement or any of the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality or Material Adverse Effect (or
words of similar import) in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality or Material Adverse Effect (or words of similar import in the text
thereof) as of such earlier date).
4.3.    No Default or Event of Default exists or has occurred and is continuing
as of the date of, and after giving effect to, this Amendment No. 1.
5. Conditions Precedent.  This Amendment No. 1 shall be effective upon the
satisfaction of each of the following conditions precedent:
2

--------------------------------------------------------------------------------

5.1. Agent shall have received each of the following:
(a) this Amendment No. 1, duly authorized, executed and delivered by the
Required Lenders and Loan Parties;
(b) the Amended and Restated Revolving Note, duly authorized, executed and
delivered by Borrowers in favor of PNC Bank, National Association; and
(c) the fee letter by and among Borrowers and PNC Bank, National Association,
duly authorized, executed and delivered by Borrowers.
5.2. PNC Bank, National Association shall have received payment of the
commitment increase fee as provide for in the fee letter by and among Borrowers
and PNC Bank, National Association.
5.3. As of the date of this Amendment No. 1, and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing.
6. Effect of Amendment No. 1.  Except as expressly set forth herein and in prior
amendments, no other amendments, changes or modifications to the Loan Documents
are intended or implied, and in all other respects the Loan Documents are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
effective date hereof and the Loan Parties shall not be entitled to any other or
further amendment by virtue of the provisions of this Amendment No. 1 or with
respect to the subject matter of this Amendment No. 1.  To the extent of
conflict between the terms of this Amendment No. 1 and the other Loan Documents,
the terms of this Amendment No. 1 shall control.  The Credit Agreement and this
Amendment No. 1 shall be read and construed as one agreement.  This Amendment
No. 1 is a Loan Document.  The Credit Agreement remains in full force and
effect, and nothing contained in this Amendment No. 1 will constitute a waiver
of any right, power or remedy under the Credit Agreement or any other Loan
Document.
7. Governing Law.  The validity, interpretation and enforcement of this
Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto whether in contract, tort, equity or otherwise, shall be governed
by the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.
8. Jury Trial Waiver.    LOAN PARTIES, AGENT AND LENDERS EACH HEREBY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AMENDMENT NO. 1 OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 1 OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  LOAN
PARTIES, AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT EACH LOAN PARTY, AGENT OR LENDER MAY FILE AN ORIGINAL COUNTERPART OF A
COPY OF THIS AMENDMENT NO. 1 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
9. Binding Effect.  This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
3

--------------------------------------------------------------------------------

10.  Waiver, Modification, Etc.  No provision or term of this Amendment No. 1
may be modified, altered, waived, discharged or terminated orally, but only by
an instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.
11.  Further Assurances.  The Loan Parties shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 1.
12.  Entire Agreement.  This Amendment No. 1 and the Credit Agreement represent
the entire agreement and understanding concerning the subject matter hereof
among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.
13.  Headings.  The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1.
14.  Counterparts.  This Amendment No. 1, any documents executed in connection
herewith and any notices delivered under this Amendment No. 1, may be executed
by means of (i) an electronic signature that complies with the federal
Electronic Signatures in Global and National Commerce Act, state enactments of
the Uniform Electronic Transactions Act, or any other relevant and applicable
electronic signatures law; (ii) an original manual signature; or (iii) a faxed,
scanned, or photocopied manual signature.  Each electronic signature or faxed,
scanned, or photocopied manual signature shall for all purposes have the same
validity, legal effect, and admissibility in evidence as an original manual
signature. Agent reserves the right, in its sole discretion, to accept, deny, or
condition acceptance of any electronic signature on this Amendment No. 1 or on
any notice delivered to Agent under this Amendment No. 1.  This Amendment No. 1
and any notices delivered under this Amendment No. 1 may be executed in any
number of counterparts, each of which shall be deemed to be an original, but
such counterparts shall, together, constitute only one instrument.  Delivery of
an executed counterpart of a signature page of this Amendment No. 1 and any
notices as set forth herein will be as effective as delivery of a manually
executed counterpart of this Amendment No. 1 or notice.
[remainder of page intentionally left blank]
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.
BORROWERS: 

 
CROSS COUNTRY HEALTHCARE, INC.
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   CEO






 
CEJKA SEARCH, INC.
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   Executive Vice President
 
 
 
CROSS COUNTRY STAFFING, INC.
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   Executive Vice President
 




 
ASSIGNMENT AMERICA, LLC.
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   Executive Vice President
 
 
TRAVEL STAFF, LLC
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   Executive Vice President
 
 
 
OWS, LLC
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   Executive Vice President
 




[Signature Page to Amendment No.1 to ABL Credit Agreement (Cross Country)]

--------------------------------------------------------------------------------




 
 
NEW MEDISCAN II, LLC
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   Vice President
 
 
 
MEDICAL DOCTOR ASSOCIATES, LLC
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   Executive Vice President
 



GUARANTORS:
MDA HOLDINGS, INC.
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   Executive Vice President
 
 
 
CREDENT VERIFICATION AND LICENSING SERVICES, LLC
 
By:      /s/ Kevin C. Clark
Name: Kevin C. Clark
Title:   Executive Vice President



[Signature Page to Amendment No.1 to ABL Credit Agreement (Cross Country)]

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association, as Administrative Agent, Collateral Agent and as
a Lender
By:  /s/ Eric C. Morse
Name: Eric C. Morse
Its Authorized Signatory




[Signature Page to Amendment No.1 to ABL Credit Agreement (Cross Country)]

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:  /s/ Robert Fernandez
Name: Robert Fernandez
Its Authorized Signatory








[Signature Page to Amendment No.1 to ABL Credit Agreement (Cross Country)]

--------------------------------------------------------------------------------

Amended Schedule C-1




Schedule C-1
to
ABL Credit Agreement


Commitments






Lender
Commitments
Wells Fargo Bank, N.A.
$70,000,000
PNC Bank, National Association
$60,000,000







[Amended Schedule C-1]
